Citation Nr: 0531915	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-15 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which denied an evaluation in excess of 
20 percent for the service-connected left foot disability.

The veteran provided testimony before the undersigned at a 
hearing held at the RO in April 2004.  A transcript of that 
hearing has been made part of the record.

The Board remanded this appeal on March 14, 2005, for 
additional development.


FINDINGS OF FACT

1.  The Board issued a remand in the veteran's case on March 
14, 2005.

2.  The March 14, 2005, remand, which asked that the veteran 
be re-examined, overlooked a recent VA orthopedic examination 
report, dated in May 2004, which appears to contain medical 
data that is sufficient for rating purposes.


CONCLUSION OF LAW

The failure to consider a May 2004 VA orthopedic examination 
of the veteran's left foot in the Board's determination of 
March 14, 2005 to remand the veteran's claim for an 
evaluation in excess of 20 percent for a left foot disability 
to have him re-examined, may have potentially affected the 
veteran's due process rights.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process.  38 C.F.R. § 20.904(a) (2005).

The Board issued a remand on March 14, 2005, instructing the 
agency of original jurisdiction to perform additional 
development of the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for a left foot 
disability.  Specifically, the Board asked that the veteran, 
who claimed at his April 2004 hearing that his last VA 
medical examination of July 2002 was inadequate and that his 
disability had worsened ever since, be re-examined.

In ordering re-examination of the veteran's left foot, the 
Board overlooked a more recent VA orthopedic examination 
report, dated in May 2004, which appears to contain medical 
data that is sufficient for rating purposes.  Thus, because 
re-examination of the veteran may have potentially affected 
his due process rights, the March 14, 2005, decision is 
vacated pursuant to 38 C.F.R. § 20.904.  Accordingly, a new 
remand will be issued by the Board as though the March 14, 
2005, remand had never been issued.


ORDER

The Board's decision of March 14, 2005, is hereby vacated.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


